                                                                       Case 2:16-cv-00298-JAD-NJK Document 90
                                                                                                           91 Filed 05/19/20
                                                                                                                    05/20/20 Page 1 of 2



                                                                 DARREN T. BRENNER, ESQ.
                                                             1   Nevada Bar No. 8386
                                                                 JAMIE K. COMBS, ESQ.
                                                             2   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: darren.brenner@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             6
                                                                 Attorneys for Plaintiff
                                                             7

                                                             8                                    UNITED STATES DISTRICT COURT

                                                             9                                           DISTRICT OF NEVADA

                                                            10   THE BANK OF NEW YORK MELLON FKA                       Case No.: 2:16-cv-00298-JAD-NJK
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            11   FOR THE CERTIFICATEHOLDERS CWABS,
                                                                 INC., ASSET BACKED CERTIFICATES                       JOINT MOTION TO EXTEND
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   SERIES 2006-BC3                                       DISPOSITIVE MOTIONS
                                                                                                                       DEADLINE
                      LAS VEGAS, NEVADA 89134




                                                            13                                    Plaintiff,
AKERMAN LLP




                                                                 vs.                                                   (SECOND REQUEST)
                                                            14
                                                                 HOLLYWOOD HIGHLANDS EAST
                                                            15   LANDSCAPE MAINTENANCE
                                                                 ASSOCIATION, INC.; NEVADA
                                                            16   ASSOCIATION SERVICES, INC.; SFR
                                                                 INVESTMENTS POOL 1, LLC,
                                                            17
                                                                                    Defendants.
                                                            18

                                                            19   AND ALL RELATED CLAIMS.
                                                            20

                                                            21                Plaintiff The Bank of New York Mellon (BoNYM) and defendant SFR Investments Pool 1,
                                                            22   LLC (SFR) have reached a settlement in principle to resolve the claims as to BANA and SFR. The
                                                            23   settlement agreement has been executed BANA and SFR, but additional time is needed to complete
                                                            24   the terms of the settlement in light of delays caused by COVID-19. BANA is also still engaged in
                                                            25   settlement discussions with Hollywood Highlands East Landscape Maintenance Association, Inc.
                                                            26                Based upon the settlement between BANA and SFR and the ongoing settlement discussions
                                                            27   between BANA and Hollywood, the parties jointly move to extend the current May 19, 2020
                                                            28   dispositive motion deadline by sixty days, to July 20, 2020. This extension is to allow (1) the parties

                                                                 53098657;1
                                                                      Case 2:16-cv-00298-JAD-NJK Document 90
                                                                                                          91 Filed 05/19/20
                                                                                                                   05/20/20 Page 2 of 2




                                                             1   to perform a condition precedent to the settlement between BANA and SFR; and (2) BANA and

                                                             2   Hollywood to complete ongoing settlement discussions. BANA and SFR anticipate filing a stipulation

                                                             3   to dismiss the claims against each other once the condition precedent is met.

                                                             4                This is the parties' second request to extend the dispositive motions deadline.

                                                             5                DATED this 19th day of May, 2020.

                                                             6    AKERMAN LLP                                                LIPSON NEILSON P.C.
                                                             7
                                                                   /s/ Jamie K. Combs                                         /s/ Amber M. Williams
                                                             8    DARREN T. BRENNER, ESQ.                                    KALEB D. ANDERSON, ESQ.
                                                                  Nevada Bar No. 8386                                        Nevada Bar No. 7582
                                                             9    JAMIE K. COMBS, ESQ.                                       AMBER M. WILLIAMS, ESQ.
                                                                  Nevada Bar No. 13088
                                                                                                                             Nevada Bar No. 12301
                                                            10    1635 Village Center Circle, Suite 200
                                                                                                                             9900 Covington Cross Drive, Suite 120
                                                                  Las Vegas, Nevada 89134
                                                            11                                                               Las Vegas, Nevada 89144
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  Attorneys for plaintiff The Bank of New York
                                                            12                                                               Attorneys for Defendant Hollywood Highlands
                                                                  Mellon
                      LAS VEGAS, NEVADA 89134




                                                                                                                             East Landscape Maintenance Association, Inc.
                                                            13
AKERMAN LLP




                                                                  KIM GILBERT EBRON
                                                            14
                                                                  /s/ Diana S. Ebron
                                                            15    DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 10580
                                                            16    JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 10593
                                                            17    KAREN L. HANKS, ESQ
                                                                  Nevada Bar No. 9578
                                                            18    7625 Dean Martin Drive, Suite 110
                                                                  Las Vegas, NV 89139
                                                            19
                                                                  Attorneys for Defendant
                                                            20
                                                                  SFR Investments Pool 1, LLC's
                                                            21
                                                                                                                                       IT IS SO ORDERED.
                                                            22
                                                                                                                                       Dated: May 20, 2020
                                                            23                                                                         .
                                                                                                                                       .
                                                            24                                                                         __________________________
                                                                                                                                       Nancy J. Koppe
                                                            25
                                                                                                                                       United States Magistrate Judge
                                                            26

                                                            27

                                                            28
                                                                                                                         2
                                                                 53098657;1
